DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election without traverse of the invention of Group I in the reply filed on March 7, 2022 is acknowledged. Claim(s) 1-30 is/are pending, with claim(s) 17-29 being withdrawn for being directed to a non-elected invention and/or species. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/412,229, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The '229 application lacks sufficient support for the limitations "a first applicator portion configured to releasably retain a wearable sensor patch" and "a holder portion configured to releasably hold a wearable patch." Specifically, while the '229 application indicates a first portion of the applicator is configured to contact a portion of the wearable patch, there is no disclosure that said contact enables "retaining" or "holding" the wearable patch. Accordingly, claims 1-17, 22 and 27-30 are not entitled to the benefit of the prior '229 application.
Additionally, Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: in claim 8, "the second spring transitions between the third state of compression and the fourth state of compression along a second axis parallel to the first axis." Claim 8 defines the direction of the first axis as "along a path distally away from the second applicator portion toward the opening to apply the wearable sensor e.g., Fig. 20 and corresponding description thereof). 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the specification does not describe, e.g., with reference to a drawing, a second spring that transitions between the third state of compression and the fourth state of compression along a second axis parallel to the first axis as recited in claim 8. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a second spring that transitions between the third state of compression and the fourth state of compression along a second axis parallel to the first axis as required by claim 8 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the first/holder and second applicator portions and a trigger mechanism in claims 1 and 30 (with corresponding structure illustrated in e.g., Figs. 15-20), a structure that obscures in claim 3, a coupling interface in claim 4 (corresponding structure described in, e.g., ¶ [00110]) and a retainer in claim 6 (corresponding structure described in, e.g., ¶¶ [00115]- [00116]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3 and claims dependent thereon, as noted above, the limitation "a structure that obscures the wearable sensor patch from the user's view when the applicator system is in the loaded mode" has been interpreted to invoke 35 U.S.C. 112(b). If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-9, 12-16 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0114280 A1 (Stafford '280).
Regarding claim 1, Stafford '280 teaches an applicator system, comprising:
a first applicator portion (shuttle, e.g., 510, 702, 806, etc.) configured to releasably retain a wearable sensor patch (¶ [0043]), the wearable sensor patch having a filament used to detect at least one parameter of an analyte in fluid of a user (Fig. 13, sensor 314 having sensor tail 431; see also, US 6,175,752 B1, incorporated by reference in ¶ [0002] of Stafford '280, e.g., Fig. 2); 
a second applicator portion having an opening (housing, e.g., 518, 604, 712, 810, etc.), wherein the first applicator portion is positioned within an interior of the second applicator portion at least when the applicator system is in a loaded mode such that the second applicator portion circumscribes the first applicator portion (e.g., Figs. 17-20); 
e.g., 512, 612, 704, 804, etc.); and
a mechanical, user-activated trigger mechanism configured to initiate a transition of the applicator system from the loaded mode to a released mode such that the spring accelerates the first applicator portion along a path distally away from the second applicator portion toward the opening to apply the wearable sensor patch to the user (e.g., ¶ [0060] actuator button allowing drive spring to drive shuttle downward with introducer sharp and/or sensor to be inserted into the patient's skin).
Regarding claim 2, Stafford '280 teaches the first applicator portion is configured to fit within the interior of the second applicator portion such that the wearable sensor patch is at least partially positioned within the interior of the second applicator portion when the wearable sensor patch is releasably retained by the first applicator portion and the applicator system is in the loaded mode (e.g., Figs. 17-20).
Regarding claim 4, Stafford '280 teaches the first applicator portion includes a coupling interface (¶ [0043] introducer mounted to the shuttle having dimple 352) configured to, when the applicator system is in the loaded mode, interface with at least a portion of the wearable sensor patch to releasably retain the wearable sensor patch (¶ [0043] introducer dimple 352 engages with sensor dimple 350); and when the applicator system is in the released mode, release the wearable sensor patch such that the first applicator portion can be disconnected from the wearable sensor patch (¶ [0051]). 
Regarding claim 6, Stafford '280 teaches the applicator system further comprises a retainer (engaging stops, e.g., 386, 516, 708, etc.) configured to, when the applicator system is in the loaded etc.). 
Regarding claim 7, Stafford '280 teaches the retainer is a mechanical latching mechanism; and the trigger mechanism is configured, upon actuation, to unlatch the retainer to initiate the transition of the applicator system from the loaded mode to the released mode (¶¶ [0049]-[0050] where the stops and corresponding fingers latch in the cocked position, and actuation of the button unlatches these elements allowing release of the compressed spring). 
Regarding claims 8 and 9, Stafford '280 teaches the spring is a first spring, when the transition of the applicator system from the loaded mode to the released mode is initiated by the trigger mechanism, the first spring transitions from a first state of compression to a second, lower state of compression along a first axis (¶¶ [0049]-[0050]); the applicator system further comprises a second spring (retraction or return spring 324, 522, etc., structure also illustrated in Figs. 18-20), the second spring is configured to transition, after the trigger mechanism initiates the transition of the applicator system from the loaded mode to the released mode, between a third state of compression and a fourth state of compression lower than the third state of compression; and the second spring transitions between the third state of compression and the fourth state of compression along a second axis parallel to the first axis (¶ [0051] where the retraction/return i.e., along the same axis in different directions).
Regarding claim 12, Stafford '280 teaches, when the transition of the applicator system from the loaded mode to the released mode is initiated by the trigger mechanism, the spring transitions from a first state of compression to a second, lower state of compression; and the spring is spaced apart from sidewalls on the second applicator portion such that, when the applicator transitions from the loaded mode to the released mode, the spring transitions from the first state of compression to the second state of compression without contacting the sidewalls of the second applicator portion (e.g., Figs. 17-20). 
Regarding claim 13, Stafford '280 teaches the spring includes a first end portion and a second end portion; and the spring is coupled to the first applicator portion at the first end portion or the spring is coupled to the second applicator portion at the second end portion (e.g., Figs. 17-20).
Regarding claim 14, Stafford '280 teaches at least a portion of the trigger mechanism is positioned in line with the spring and the first applicator portion such that the spring is positioned between the first applicator portion and at least the portion of the trigger mechanism (e.g., Figs. 9-11, where the button 324 is provided centrally on the top surface). 
Regarding claim 15, Stafford '280 teaches at least a portion of the trigger mechanism is positioned out of line with the spring and the first applicator portion such that at least the portion of the trigger mechanism is positioned to a side of the spring and the first applicator portion (e.g., Fig. 20A, where firing tab 816 is offset from or out of line with spring/shuttle). 
Regarding claim 16, Stafford '280 teaches, when the applicator system is in the loaded mode, the first applicator portion is positioned within the interior of the second applicator portion e.g., Figs. 17-20).
Regarding claim 30, Stafford '280 teaches an applicator, comprising:
a housing portion having an opening at a bottom surface of the housing portion (housing, e.g., 518, 604, 712, 810, etc.); 
a holder portion configured to releasably hold a wearable patch having a sensor usable to detect a parameter of an analyte in fluid of a user (shuttle, e.g., 510, 702, 806, etc.; ¶ [0043]; Fig. 13, sensor 314 having sensor tail 431; see also, US 6,175,752 B1, incorporated by reference in ¶ [0002] of Stafford '280, e.g., Fig. 2), 
wherein, when the applicator is in a loaded configuration, the holder portion is at least partially positioned within an interior of the housing portion such that the housing portion circumscribes at least a portion of the holder portion (e.g., Figs. 17-20); 
a spring positioned within the interior of the housing portion (spring, e.g., 512, 612, 704, 804, etc.); and 
a trigger mechanism configured to initiate a transition the of the applicator from (a) the loaded configuration in which the spring is in a first state of compression to (b) a released configuration such that the spring (i) transitions from the first state of compression to a second, lower state of compression and (ii) accelerates the portion of the holder portion in a direction away from the housing portion toward the opening while the spring transitions from the first state of compression to the second state of compression (e.g., ¶ [0060] actuator button allowing drive .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford '280.
Regarding claim 3, Stafford '280 teaches the limitations of claim 1, as discussed above. While Stafford '280 does not expressly disclose a separate structure that obscures the wearable sensor patch from the user's view when the applicator system is in the loaded mode, Stafford '820 teaches/suggests the second applicator portion performs this function (as the sensor is wholly inside thereof in the loaded mode, e.g., Figs. 17-20). Accordingly, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Stafford '280 with an alternate/additional structure that obscures the wearable sensor patch from the user's view when the applicator system is in the loaded mode because Applicant has not disclosed that providing this function with a separate structure (as opposed to the second applicator portion) provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the wearable sensor patch being obscured by the second applicator portion as taught/suggested by Stafford '280 because either arrangement allows for protection of the sensor filament, reduces the likelihood of accidental sticks, etc. prior to insertion. 
Regarding claim 10, Stafford '280 teaches the limitations of claim 1, as discussed above, and further teaches/suggests the spring has a spring force in relation to storage of a maximum amount of potential energy such that, when the transition of the applicator system from the loaded mode to the released mode is initiated by the trigger mechanism, (a) the spring transitions from a first state of compression to a second, lower state of compression, (b) the spring accelerates the first applicator portion along the path distally away from the second applicator portion toward the opening (¶ [0050]). Stafford '280 does not expressly teach the first applicator portion reaches a speed between 3 m/s and 15 m/s. However, Stafford '280 teaches/suggests an applicator configured .

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford '280 in view of US 2013/0150691 A1 (Pace).
Regarding claim 5, Stafford '280 as modified teaches the limitations of claim 4, as discussed above, but does not expressly teach the portion of the wearable sensor patch is a feature of a housing of the wearable sensor patch. However, Stafford '280 does disclose the sensor patch is coupled to a housing (durable controller and transmitter unit) (e.g., ¶ [0002]). 
Pace teaches/suggests a comparable applicator system, wherein the applicator is configured to first couple a filament (sensor assembly 410) and housing (electronics assembly 310) to form a wearable sensor patch (on-body device 222), then apply the wearable sensor patch to the user (¶ [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator system of Stafford '280 with the portion of the wearable sensor patch to which the first applicator portion is coupled being a feature of a housing of the wearable sensor patch as taught/suggested by Pace in order to enable providing a sensor that . 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford '280 in view of US 2007/0027381 A1 (Stafford '381).
Regarding claim 11, Stafford '280 teaches the limitations of claim 1, as discussed above, but does not expressly teach the spring includes a coil. Stafford '381 teaches/suggests a comparable system wherein the spring comprises a coil spring (e.g., ¶ [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator system of Stafford '280 with the spring comprising a coil spring as taught/suggested by Stafford '381 as a simple substitution of one known suitable type of spring for another to yield no more than predictable results. See MPEP 2143(I)(B). Stafford '280 as modified does not teach the coil has at least three loops. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Stafford '280 with the coil having at least three loops because Applicant has not disclosed that the claimed number of loops provides an advantage, is used for a particular purpose, or solves a stated problem. The number of loops/coils of the spring does not appear to be discussed at all in the specification as filed. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with number of loops/coils suggested by Stafford '280 as modified because either arrangement permits sufficiently inserting a sensor element for analyte monitoring.

Claim(s) 1-16 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0257687 A1 (Pushpala) in view of Stafford '280.
Regarding claims 1, 4 and 5, Pushpala teaches/suggests an applicator system, comprising: 
a first applicator portion (plunger 84) configured to contact a wearable sensor patch (microsensor patch 110 configured to sense analyte levels in a user's body; Figs. 16-17), the wearable sensor patch having a filament used to detect at least one p ammeter of an analyte in fluid of a user (¶ [0038] where microsensor patch 110 includes an array of filaments 117 located at the base surface thereof); 
a second applicator portion having an opening, wherein the first applicator portion is positioned within an interior of the second applicator portion at least when the applicator system is in a loaded mode such that the second applicator portion circumscribes the first applicator portion (Figs. 16-17, housing of applicator surrounding plunger); 
a spring positioned within the interior of the second applicator portion and between the first applicator portion and the second applicator portion (Figs. 16-17, elastic component 89); and
a mechanical, user-activated trigger mechanism configured to initiate a transition of the applicator system from the loaded mode to a released mode such that the spring accelerates the first applicator portion along a path distally away from the second applicator portion toward the opening to apply the wearable sensor patch to the user (Figs. 16-17, rotatable component 83; ¶ [0086] where pushing the rotatable component 83 releases the plunger 84 back to the resting configuration, thereby accelerating the microsensor 116 toward skin of the user during application of the microsensor patch on to the user). 
While Pushpala teaches the first applicator portion includes an interface/surface configured to, when the applicator system is in the loaded mode, interface with or contact at least a housing e.g., Fig. 16A), Pushpala does not teach the first applicator portion is configured to releasably retain the wearable sensor patch. 
Stafford '280 teaches/suggests an applicator system, wherein a first applicator portion comprises a coupling interface configured to, when the applicator system is in the loaded mode, interface with at least a portion of the wearable sensor patch to releasably retain the wearable sensor patch; and when the applicator system is in the released mode, release the wearable sensor patch such that the first applicator portion can be disconnected from the wearable sensor patch (see discussion of claims 1 and 4 with respect to rejections under 35 U.S.C. 102(a)(1) above).
Since Pushpala teaches/suggests the first applicator portion interfaces with a housing of the wearable sensor patch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator system of Pushpala with the first applicator portion including a coupling interface configured to, when the applicator system is in the loaded mode, interface with the housing of the wearable sensor patch to releasably retain the wearable sensor patch; and when the applicator system is in the released mode, release the wearable sensor patch such that the first applicator portion can be disconnected from the wearable sensor patch as taught/suggested by Stafford '280 in order to retain the sensor patch in the loaded position during shipping, product handling, generally before a user applies the patch, etc., while allowing release of the patch upon actuation of the trigger (Stafford '280, ¶ [0051]). 
Regarding claim 2, Pushpala as modified teaches/suggests the first applicator portion is configured to fit within the interior of the second applicator portion such that the wearable sensor patch is at least partially positioned within the interior of the second applicator portion when the wearable sensor patch is releasably retained by the first applicator portion and the applicator system is in the loaded mode (e.g., Fig. 16A). 
Regarding claim 3, Pushpala as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach a structure that obscures the wearable sensor patch from the user's view when the applicator system is in the loaded mode. 
Stafford '280 teaches/suggests a structure (e.g., second applicator portion) that obscures the wearable sensor patch from the user's view when the applicator system is in the loaded mode (as the sensor is wholly inside thereof in the loaded mode, e.g., Figs. 17-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator system of Pushpala with a structure that obscures the wearable sensor patch from the user's view when the applicator system is in the loaded mode as taught/suggested by Stafford '280 in order to provide protection of the sensor filament, reduce the likelihood of accidental sticks, etc. prior to insertion. 
Regarding claims 6 and 7, Pushpala as modified teaches/suggests the applicator system further comprises a retainer comprising a mechanical latching mechanism (trigger 86) configured to, when the applicator system is in the loaded mode, (a) retain the first applicator portion within the interior of the second applicator portion and (b) retain the spring in a first state of compression (¶ [0086] plunger 84 rests on triggers 86); and when the transition of the applicator system from the loaded mode to the released mode is initiated by the trigger mechanism, unlatch the retainer to release the first applicator portion and the spring such that the spring (i) transitions from the first state of compression to a second, lower state of compression and (ii) accelerates the first applicator portion along the path distally away from the second applicator portion toward the opening to apply the wearable sensor patch to the user (¶ [0086] pressing of the rotatable component 83 provides an outward biasing force on the triggers 86, thereby releasing the plunger 84 to the resting configuration 84a). 
Regarding claim 8, if it is Applicant's intention that the second axis is perpendicular, rather than parallel as is consistent with the specification as filed, Pushpala as modified teaches/suggests the spring is a first spring (elastic component 89); when the transition of the applicator system from the loaded mode to the released mode is initiated by the trigger mechanism, the first spring transitions from a first state of compression to a second, lower state of compression along a first axis; the applicator system further comprises a second spring (biasing spring 189); the second spring is configured to transition between a third state of compression and a fourth state of compression lower than the third state of compression; and the second spring transitions between the third state of compression and the fourth state of compression along a second axis perpendicular to the first axis (¶ [0087]). 
Regarding claim 9, Pushpala as modified teaches/suggests, after the trigger mechanism initiates the transition of the applicator system from the loaded mode to the released mode, the second spring transitions from the third state of compression to the fourth state of compression (Fig. 17; ¶ [0087]). 
Regarding claim 10, Pushpala as modified teaches/suggests the spring has a spring force in relation to storage of a maximum amount of potential energy such that, when the transition of the applicator system from the loaded mode to the released mode is initiated by the trigger mechanism, (a) the spring transitions from a first state of compression to a second, lower state of compression, (b) the spring accelerates the first applicator portion along the path distally away from the second applicator portion toward the opening (¶¶ [0086]-[0087]). Pushpala does not teach the first applicator portion reaches a speed between 3 m/s and 15 m/s. However, Stafford '280 teaches/suggests an applicator configured to insert a sensor within a range of speeds. Stafford '280 suggests the low and high ends of this range provide qualities that can be optimized. Specifically, 
Regarding claim 11, Pushpala as modified teaches/suggests the spring includes a coil having at least three loops (e.g., Figs. 16-17). 
Regarding claim 12, Pushpala as modified teaches/suggests when the transition of the applicator system from the loaded mode to the released mode is initiated by the trigger mechanism, the spring transitions from a first state of compression to a second, lower state of compression (¶¶ [0086]-[0087]); and the spring is spaced apart from sidewalls on the second applicator portion such that, when the applicator transitions from the loaded mode to the released mode, the spring transitions from the first state of compression to the second state of compression without contacting the sidewalls of the second applicator portion (e.g., Figs. 16, where the spring is at least spaced apart from the outer sidewalls of the applicator housing. Alternatively/Additionally, Stafford '280 teaches/suggests the spring is spaced apart from sidewalls on the second applicator portion such that, when the applicator transitions from the loaded mode to the released mode, the spring transitions from the first state of compression to the second state of compression without contacting the sidewalls of the second applicator portion (e.g., Figs. 17-20), such that it 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator system of Pushpala with the spring being spaced 
Regarding claim 13, Pushpala as modified teaches/suggests the spring includes a first end portion and a second end portion; and the spring is coupled to the first applicator portion at the first end portion or the spring is coupled to the second applicator portion at the second end portion (e.g., Figs. 16-17).
Regarding claim 14, Pushpala as modified teaches/suggests at least a portion of the trigger mechanism is positioned in line with the spring and the first applicator portion such that the spring is positioned between the first applicator portion and at least the portion of the trigger mechanism (e.g., Figs. 16-17, where depressible component 83 is provided centrally on the top surface).
Regarding claim 15, Pushpala as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach at least a portion of the trigger mechanism is positioned out of line with the spring and the first applicator portion such that at least the portion of the trigger mechanism is positioned to a side of the spring and the first applicator portion. However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Pushpala with at least a portion of the trigger mechanism being positioned out of line with the spring and the first applicator portion such that at least the portion of the trigger mechanism is positioned to a side of the spring and the first applicator portion because Applicant has not disclosed such a trigger mechanism provides an advantage, is used for a particular purpose, e.g., Fig. 20A, where firing tab 816 is offset from or out of line with spring/shuttle), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator system of Pushpala with at least a portion of the trigger mechanism being positioned out of line with the spring and the first applicator portion such that at least the portion of the trigger mechanism is positioned to a side of the spring and the first applicator portion as taught/suggested by Stafford '280 as a simple substitution of one suitable trigger arrangement or location for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 16, Pushpala as modified teaches/suggests when the applicator system is in the loaded mode, the first applicator portion is positioned within the interior of the second applicator portion such that the second applicator portion surrounds the first applicator portion in a manner that controls motion of the first applicator portion within the second applicator portion while (a) the applicator system is transitioned from the loaded mode to the released mode and (b) the first applicator portion is accelerated along the path distally away from the second applicator portion toward the opening (¶¶ [0086]-[0087]). 
Regarding claim 30, Pushpala teaches/suggests an applicator, comprising:

a portion (plunger 84) configured to contact a wearable patch having a sensor usable to detect a parameter of an analyte in fluid of a user (microsensor patch 110 configured to sense analyte levels in a user's body), wherein, when the applicator is in a loaded configuration, the holder portion is at least partially positioned within an interior of the housing portion such that the housing portion circumscribes at least a portion of the holder portion (Figs. 16-17);
a spring positioned within the interior of the housing portion (Figs. 16-17, elastic component 89); and 
a trigger mechanism configured to initiate a transition the of the applicator from (a) the loaded configuration in which the spring is in a first state of compression to (b) a released configuration such that the spring (i) transitions from the first state of compression to a second, lower state of compression and (ii) accelerates the portion of the holder portion in a direction away from the housing portion toward the opening while the spring transitions from the first state of compression to the second state of compression (Figs. 16-17, rotatable component 83; ¶ [0086] where pushing the rotatable component 83 releases the plunger 84 back to the resting configuration, thereby accelerating the microsensor 116 toward skin of the user during application of the microsensor patch on to the user).
Pushpala the portion contacting the wearable sensor patch is a holder portion configured to releasably hold a wearable patch. 
Stafford '280 teaches/suggests an applicator system, wherein a first applicator portion comprises a coupling interface configured to, when the applicator system is in the loaded mode, interface with at least a portion of the wearable sensor patch to releasably retain the wearable 
Since Pushpala teaches/suggests the first applicator portion interfaces with a housing of the wearable sensor patch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of Pushpala with the portion contacting the wearable sensor patch comprising a holder portion configured to releasably hold the wearable patch as taught/suggested by Stafford '280 in order to retain the sensor patch in the loaded position during shipping, product handling, generally before a user applies the patch, etc., while allowing release of the patch upon actuation of the trigger (Stafford '280, ¶ [0051]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 4, 5 and 30 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, 21, 26 and 33 of U.S. Patent No. 11,172,851 in view of Stafford '280. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above-noted claims of the '851 patent recites each limitation of claims 1, 4, 5 and 30 of the present application with the exception of the a second applicator/housing portion. This feature(s) is taught/suggested by Stafford '280 as discussed above, and would have been an etc.

Claim(s) 1 and 30 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16791518 (reference application) in view of Stafford '280.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the reference application recites each element of claims 1 and 30 of the present application with exception of the trigger limitation. This feature is taught/suggested by Stafford '280 as discussed above, and would have been an obvious modification in order to permit a user to selectively transition the spring when/as desired. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791